                 CRIMINAL CAUSE FOR TELEPHONE STATUS CONFERENCE

BEFORE: CIRCUIT JUDGE JOSEPH F. BIANCO (Sitting by Designation)
DATE: 04/28/2021    TIME: 2:00 p.m.         TIME IN COURT: 60 Minutes

DOCKET NUMBER: CR 13-00607 (JFB)(AYS)            TITLE: USA v. Kenner et al.

DEFT NAME: PHILLIP A. KENNER (1)
  PRESENT X NOT PRESENT        X        IN CUSTODY       ON BAIL

ATTY. FOR DEFT.: Matthew Whitney Brissenden (Stand-by Counsel)

     PRESENT   X NOT PRESENT       RET      X   C.J.A   FED. DEF. OF NY, INC.
                                                                              FILED
A.U.S.A. Madeline M. O’Connor, Diane C. Leonardo-Beckmann                     CLERK
                                                                    4:23 pm, Apr 28, 2021
COUNSEL FOR INTERESTED PARTIES:
                                                                        U.S. DISTRICT COURT
For Diamante and Ken Jowdy: Thomas Souther, Kevin Mulry            EASTERN DISTRICT OF NEW YOR
                                                                        LONG ISLAND OFFICE
For Danske Bank:               George Kostolampros, Xochitl S. Strohbehn,
                               Doreen S. Martin, Kelly Weiner

For Owen Nolan:                Seetha Ramachandran

For CSL Properties:            Steve Main

For Homeowners:                Marc Wolinsky

DEPUTY CLERK: DF

FTR: 2:09-3:14

COURT REPORTER:       M. FOLEY        F. GUERINO        P. LOMBARDI
                      M. STEIGER      D. TURSI          O. WICKER

 X    CASE CALLED; COUNSEL FOR ALL SIDES PRESENT.

       STATUS CONFERENCE/ORAL RULINGS

      DEFENDANT PHILLIP A. KENNER CONTINUED IN CUSTODY.

 X   OTHER: The Court directs that the Government and Danske Bank will
participate in discussions regarding the parameters of the sale. The
Government is to summarize those discussions and report back to the Court
by May 21, 2021. The Government shall submit a proposed plan for the
interlocutory sale by May 21, 2021. The Government shall also file a
revised proposal outlining narrowed discovery requests with respect to
documents and/or possible depositions, to which Danske Bank shall respond
to. Danske Bank shall also file a letter with the Court regarding
discovery to be requested by May 21, 2021. Responses to the May 21, 2021
letters will be due by June 2, 2021. A further telephone status
conference is scheduled for June 7, 2021 at 2:00 p.m. At the time of the
conference, the parties are directed to dial 1-877-336-1829 and enter
Access Code 8689549 at the prompt.
